Citation Nr: 0809033	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right knee Osgood-
Schlatter's disease, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for left knee Osgood-
Schlatter's disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1984 to April 1988 
and from July 1988 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and August 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran testified before the Board in August 2007.

In February 2008, the veteran submitted additional private 
medical evidence to the Board with a waiver of initial RO 
consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is needed on the 
veteran's pes planus and bilateral knee claims.

At his August 2007 Board hearing, the veteran reported that 
his pes planus is affected by prolonged walking and standing.  
He testified of recent surgery and other treatment by private 
physicians, Drs. Dubay and Hester.  The records of this 
treatment are not in evidence.  Because these records may be 
relevant to the evaluation of the service-connected 
disability, they should be obtained.  Also, the surgery was 
apparently in July 2007, and the last VA examination of the 
feet was conducted in October 2005.  Because the surgery may 
have affected the symptomatology of the service-connected 
disability, a current examination should be done.

With respect to his bilateral knee disabilities, the veteran 
testified that the condition in both his knees had 
deteriorated considerably since his last VA examination in 
October 2005.  He reported that he experienced swelling, 
numbness and weakness in the knees.  Private medical 
treatment records dated in 2007 show that the veteran was 
seen for increasing complaints of pain in the left knee.  The 
veteran testified that he recently underwent surgery on the 
left knee.  The records of this surgery are not in evidence 
and should be obtained

Accordingly, in order to afford the veteran due process of 
law, he should be scheduled to undergo a current VA 
orthopedic examination in order to assess the status of his 
service-connected right and left knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
complete releases for records of his 
recent surgery of the feet in July 2007 
and other recent treatment of the feet as 
well as of his recent surgery of his left 
knee and any other recent treatment of the 
knees.  The agency of original 
jurisdiction (AOJ) should then ask the 
listed care providers for a complete copy 
of the veteran's medical records.

2.  The RO should arrange for a VA 
examination to determine the current 
severity of the service-connected pes 
planus.  The claims folder should be made 
available to the examiner for review.  The 
examiner should assess current 
symptomatology related to the service-
connected pes planus, and any other 
disorders associated therewith.  

3.  The RO should arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's Osgood-
Schlatter's disease of the left and right 
knees.  The claims folder should be made 
available to the examiner for review.  All 
necessary tests and studies should be 
conducted in order to assess the current 
severity of the service-connected left and 
right knee disabilities.  The examiner 
must indicate whether the veteran's right 
knee exhibits degenerative changes; 
limitation of flexion and/or extension; 
locking, pain, and effusion due to 
dislocated meniscal cartilage; recurrent 
subluxation or lateral instability; and 
ankylosis.  The examiner should provide 
results of range of motion testing for the 
knees, identify normal ranges of knee 
motion, and report the veteran's actual 
active and passive ranges of motion in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address whether 
and to what extent there is likely to be 
additional range of motion loss due to any 
of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is asked 
to describe whether pain limits functional 
ability during flare-ups or with activity. 

4.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
increased ratings for pes planus and 
Osgood-Schlatter's disease of the right 
and left knees.  If the determination of 
any of these claims remain unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

